

103 HR 2119 RH: Family Violence Prevention and Services Improvement Act of 2021
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 90117th CONGRESS1st SessionH. R. 2119[Report No. 117–126]IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mrs. McBath (for herself, Mr. Young, Ms. Moore of Wisconsin, and Mr. Katko) introduced the following bill; which was referred to the Committee on Education and LaborSeptember 23, 2021Additional sponsors: Mrs. Kim of California, Mrs. Hayes, Mr. Lynch, Mrs. Beatty, Mr. Lamb, Ms. Chu, Ms. Kuster, Mr. Fitzpatrick, Mrs. Lawrence, Mrs. Axne, Ms. Ross, Mr. Cárdenas, Mr. Sarbanes, Mr. Brown, Mr. Cleaver, Mr. Neguse, Mr. Panetta, Mr. Cicilline, Mr. Lowenthal, Mr. Harder of California, Mr. Brendan F. Boyle of Pennsylvania, Mr. Sires, Mr. Yarmuth, Mr. Mrvan, Mr. Raskin, Ms. Titus, Mrs. Demings, Ms. Newman, Ms. McCollum, Ms. Manning, Mr. DeSaulnier, Mr. Evans, Mr. Connolly, Ms. Scanlon, Ms. Underwood, Ms. Kelly of Illinois, Mr. Allred, Ms. Bonamici, Mr. Jones, Ms. Leger Fernandez, Ms. Stevens, Mr. Morelle, Ms. Jayapal, Mr. Trone, Mr. Sablan, Mr. Bowman, Mr. Mfume, Mr. Foster, Ms. Adams, Mr. Bishop of Georgia, Ms. Sherrill, Ms. Wild, Mr. Lieu, Ms. Bush, Ms. Schrier, Ms. Porter, Mr. Costa, Mr. Lawson of Florida, Ms. Norton, Ms. Escobar, Mr. Smith of Washington, Mr. Suozzi, Ms. Speier, Mr. Gottheimer, Mrs. Bustos, Ms. Lee of California, Mr. Pappas, Mr. Cohen, Mr. Rush, Mr. Veasey, Ms. Blunt Rochester, Mr. Courtney, Mr. Swalwell, Mr. Danny K. Davis of Illinois, Ms. Williams of Georgia, Ms. Jackson Lee, Mr. McGovern, Mr. Takano, Ms. Schakowsky, and Ms. BrownleySeptember 23, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on March 23, 2021A BILLTo amend the Family Violence Prevention and Services Act to make improvements.1.Short title; references; severability(a)Short titleThis Act may be cited as the Family Violence Prevention and Services Improvement Act of 2021.(b)ReferencesExcept as otherwise specified, amendments made by this Act to a section or other provision of law are amendments to such section or other provision of the Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.).(c)SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected thereby.2.PurposeSubsection (b) of section 301 (42 U.S.C. 10401) is amended to read as follows:(b)PurposeIt is the purpose of this title to improve services and interventions for victims of domestic violence, dating violence, and family violence, and to advance primary and secondary prevention of domestic violence, dating violence, and family violence by—(1)assisting States and territories in supporting local domestic violence, dating violence, and family violence programs to provide accessible, trauma-informed, culturally relevant residential and non-residential services to domestic violence, dating violence, and family violence victims and their children and dependents;(2)strengthening the capacity of Indian Tribes to exercise their sovereign authority to respond to domestic violence, dating violence, and family violence committed against Indians;(3)providing for a network of technical assistance and training centers to support effective policy, practice, research, and cross-system collaboration to improve intervention and prevention efforts throughout the country;(4)supporting the efforts of State, territorial, and Tribal coalitions to document and address the needs of victims and their children and dependents, including victims and their children and dependents who are underserved, implement effective coordinated community and systems responses, and promote ongoing public education and community engagement;(5)maintaining national domestic violence, dating violence, and family violence hotlines, including a national Indian domestic violence, dating violence, and family violence hotline; and(6)supporting the development and implementation of evidence-informed, coalition-led, and community-based primary prevention approaches and programs..3.DefinitionsSection 302 (42 U.S.C. 10402) is amended to read as follows:302.DefinitionsIn this title:(1)Alaska nativeThe term Alaska Native has the meaning given the term Native in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).(2)ChildThe term child means an individual who is—(A)younger than age 18; and(B)not an emancipated minor.(3)Dating partner(A)In generalThe term dating partner means any person who is or has been in a social relationship of a romantic or intimate nature with an abuser, and where the existence of such a relationship shall be determined based on a consideration of one or more of the following factors:(i)The length of the relationship.(ii)The type of the relationship.(iii)The frequency of interaction between the persons involved in the relationship.(iv)The cultural context of the relationship.(B)ConstructionSexual contact is not a necessary component of a relationship described in subparagraph (A).(4)Digital servicesThe term digital services means services, resources, information, support, or referrals provided through electronic communications platforms and media, which may include mobile phone technology, video technology, computer technology (including use of the internet), and any other emerging communications technologies that are appropriate for the purposes of providing services, resources, information, support, or referrals for the benefit of victims of domestic violence, dating violence, and family violence.(5)Domestic violence, dating violence, family violenceThe terms domestic violence, dating violence, and family violence mean any act, threatened act, or pattern of acts of physical or sexual violence, stalking, harassment, psychological abuse, economic abuse, technological abuse, or any other form of abuse, including threatening to commit harm against children or dependents or other members of the household of the recipient of the threat for the purpose of coercion, threatening, or causing harm, directed against—(A)a dating partner or other person similarly situated to a dating partner under the laws of the jurisdiction;(B)a person who is cohabitating with or has cohabitated with the person committing such an act;(C)a current or former spouse or other person similarly situated to a spouse under the laws of the jurisdiction;(D)a person who shares a child or dependent in common with the person committing such an act;(E)a person who is related by marriage, blood, or is otherwise legally related; or(F)any other person who is protected from any such act under the domestic or family violence laws, policies, or regulations of the jurisdiction.(6)Economic abuseThe term ‘economic abuse’, when used in the context of domestic violence, dating violence, and family violence, means behavior that is coercive or deceptive related to a person’s ability to acquire, use, or maintain economic resources to which they are entitled, or that unreasonably controls or restrains a person’s ability to acquire, use, or maintain economic resources to which they are entitled. This includes using coercion, fraud, or manipulation to—(A)restrict a person’s access to money, assets, credit, or financial information;(B)unfairly use a person’s personal economic resources, including money, assets, and credit, for one’s own advantage; or(C)exert undue influence over a person’s financial and economic behavior or decisions, including forcing default on joint or other financial obligations, exploiting powers of attorney, guardianship, or conservatorship, or failing or neglecting to act in the best interests of a person to whom one has a fiduciary duty.(7)Indian; Indian Tribe; Tribal organizationThe terms Indian, Indian Tribe, and Tribal organization have the meanings given the terms Indian, Indian tribe, and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(8)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(9)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 6207 of the Elementary and Secondary Education Act of 1965.(10)Personally identifying informationThe term personally identifying information has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)). (11)Population specific servicesThe term population specific services has the meaning given such term in section 40002(a) of the Violence Against Women Act (34 U.S.C. 12291(a)).(12)Racial and ethnic minority group; racial and ethnic minority populationThe terms racial and ethnic minority group and racial and ethnic minority population include each group listed in the definition of such term in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)).(13)SecretaryThe term Secretary means the Secretary of Health and Human Services. (14)ShelterThe term shelter means the provision of temporary refuge and basic necessities, in conjunction with supportive services, provided on a regular basis, in compliance with applicable State, Tribal, territorial, or local law to victims of domestic violence, dating violence, or family violence and their children and dependents. Such law includes regulations governing the provision of safe homes and other forms of secure temporary lodging, meals, other basic necessities, or supportive services to victims of domestic violence, dating violence, or family violence and their children and dependents.(15)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and, except as otherwise provided, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. (16)State domestic violence coalitionThe term State Domestic Violence Coalition means a statewide nongovernmental nonprofit private domestic violence, dating violence, and family organization designated by the Secretary that—(A)has a membership that includes a majority of the primary-purpose domestic violence, dating violence, and family violence service providers in the State;(B)has board membership that is representative of primary-purpose domestic violence, dating violence, and family violence service providers, and which may include representatives of the communities in which the services are being provided in the State;(C)has as its purpose to provide education, support, and technical assistance to such service providers to enable the providers to establish and maintain shelter and supportive services for victims of domestic violence, dating violence, and family violence and their children and dependents; and(D)serves as an information clearinghouse, primary point of contact, and resource center on domestic violence, dating violence, and family violence for the State and supports the development of polices, protocols, and procedures to enhance domestic violence, dating violence, and family violence intervention and prevention in the State.(17)Supportive servicesThe term supportive services means services for adult and youth victims of domestic violence, dating violence, or family violence, and children and dependents exposed to domestic violence, dating violence, or family violence, that are designed to—(A)meet the needs of such victims of domestic violence, dating violence, or family violence, and their children and dependents, for short-term, transitional, or long-term safety; and(B)provide counseling, advocacy, or assistance for victims of domestic violence, dating violence, or family violence, and their children and dependents.(18)Technological abuseThe term technological abuse means an act or pattern of behavior that—(A)occurs within domestic violence, dating violence, or family violence;(B)is intended to harm, threaten, intimidate, control, stalk, harass, impersonate, exploit, extort, or monitor, except as otherwise permitted by law, another person; and(C)uses any form of information technology, including any of the following:(i)Internet-enabled devices.(ii)Online spaces or platforms.(iii)Computers, mobile devices, or software applications.(iv)Location tracking devices.(v)Communication technologies.(vi)Cameras or imaging platforms.(vii)Any other emerging technology.(19)Tribal domestic violence coalitionThe term Tribal domestic violence coalition means an established nonprofit, nongovernmental Indian organization recognized by the Office of Violence Against Women at the Department of Justice that—(A)provides education, support, and technical assistance to member Indian service providers in a manner that enables the member providers to establish and maintain culturally appropriate services, including shelter (including supportive services) designed to assist Indian victims of domestic violence, dating violence, or family violence and the children and dependents of such victims; and(B)is comprised of members that are representative of—(i)the member service providers described in subparagraph (A); and(ii)the Tribal communities in which the services are being provided.(20)Tribally designated officialThe term Tribally designated official means an individual designated by an Indian Tribe, Tribal organization, or nonprofit private organization authorized by an Indian Tribe, to administer a grant under section 309.(21)Underserved populations; underserved individualsThe terms underserved populations and underserved individuals mean victims of domestic violence, dating violence, or family violence, and their children and dependents who face obstacles in accessing and using State, Tribal, territorial, or local domestic violence, dating violence, or family violence services, or who may be overrepresented in experiencing domestic violence, dating violence, or family violence due to historical barriers. Populations may be underserved on the basis of, marginalized racial and ethnic minority populations, Indigenous status, cultural and language barriers, immigration status, disabilities, mental health needs, sexual orientation or gender identity, age (including both elders and children), geographical location, faith or religious practice or lack thereof, or other bases, as determined by the Secretary.(22)VictimThe term victim means an individual against whom an act of domestic violence, dating violence, or family violence is carried out.(23)YouthThe term ‘youth’ has the meaning given the term in section 4002(a) of the Violence Against Women Act (34 U.S.C. 12291(a)(45))..4.Authorization of appropriationsSection 303 (42 U.S.C. 10403) is amended to read as follows:303.Authorization of appropriations(a)Authorization(1)In generalThere is authorized to be appropriated to carry out sections 301 through 312 and 316, $270,000,000 for each of fiscal years 2022 through 2026.(2)Reservations for grants to tribesOf the amounts appropriated under paragraph (1) for a fiscal year, 12.5 percent shall be reserved and used to carry out section 309.(3)Formula grants to statesOf the amounts appropriated under paragraph (1) for a fiscal year and not reserved under paragraph (2) (referred to in this subsection as the remainder), not less than 70 percent shall be used for making grants under section 306(a).(4)Technical assistance and training centersOf the remainder, not less than 6 percent shall be used to carry out section 310.(5)Grants for state and tribal domestic violence coalitionsOf the remainder—(A)not less than 10 percent shall be used to carry out section 311; and(B)not less than 3 percent shall be used to carry out section 311A.(6)Specialized servicesOf the remainder, not less than 5 percent shall be used to carry out section 312.(7)Culturally specific servicesOf the remainder, not less 2.5 percent shall be used to carry out section 316.(8)Administration, evaluation, and monitoringOf the remainder, not more than 3.5 percent shall be used by the Secretary for evaluation, monitoring, and other administrative costs under this title.(b)National domestic violence hotlineThere is authorized to be appropriated to carry out section 313 $14,000,000 for each of fiscal years 2022 through 2026.(c)National Indian Domestic Violence HotlineThere is authorized to be appropriated to carry out section 313A $4,000,000 for each of fiscal years 2022 through 2026.(d)Domestic violence prevention enhancement and leadership through alliancesThere is authorized to be appropriated to carry out section 314 $26,000,000 for each of fiscal years 2022 through 2026.(e)Grants for underserved populationsThere is authorized to be appropriated to carry out section 315 $10,000,000 for each of fiscal years 2022 through 2026.(f)Research and evaluationThere is authorized to be appropriated for research and evaluation of activities under this title $3,500,000 for each of fiscal years 2022 through 2026..5.Authority of SecretarySection 304 (42 U.S.C. 10404) is amended—(1)in subsection (a)—(A)in paragraph (3), by inserting or institutions of higher education, including to support and evaluate demonstration or discretionary projects in response to current and emerging issues, after nongovernmental entities; and(B)in paragraph (4), by striking CAPTA Reauthorization Act of 2010 and inserting Family Violence Prevention and Services Improvement Act of 2021;(2)in subsection (b)—(A)in paragraph (1), by striking have expertise in the field of family violence and domestic violence prevention and services and, to the extent practicable, have expertise in the field of dating violence; and inserting have expertise in the field of domestic violence, dating violence, and family violence prevention and services;;(B)in paragraph (2), by striking prevention and treatment of and inserting prevention of, intervention in, and treatment of,; and(C)in paragraph (3)—(i)in subparagraph (B), by striking ; and and inserting a semicolon; and(ii)by adding after subparagraph (C) the following:(D)making grants to eligible entities or entering into contracts with for-profit or nonprofit nongovernmental entities or institutions of higher education to conduct domestic violence, dating violence, and family violence research or evaluation; and; and(3)by adding at the end the following:(d)Emergency authority(1)In generalIn response to any emergency or disaster described in paragraph (3), for the duration of the emergency or disaster, the Secretary may—(A)modify or broaden the allowable uses of funds by grantees and subgrantees solely to ensure the continuity of services authorized under this title, including for remote and mobile service delivery; and(B)modify or waive any administrative conditions, processes, or deadlines, including with respect to—(i)application requirements;(ii)reporting requirements; and(iii)grant award extensions.(2)ConstructionNothing in this subsection shall be construed to allow altering or waiving the requirements in section 306(c)(2).(3)Emergencies describedThe emergencies and disasters described in this paragraph are the following:(A)A major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).(B)An emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191).(C)A public health emergency determined to exist pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d)..6.Allotment of fundsSection 305 (42 U.S.C. 10405) is amended—(1)by amending subsection (a) to read as follows:(a)In generalFrom the sums appropriated under section 303 and available for grants to States under section 306(a) for any fiscal year, each State shall be allotted for a grant under section 306(a), $600,000, with the remaining funds to be allotted to each State (other than Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands) in an amount that bears the same ratio to such remaining funds as the population of such State bears to the population of all such States (excluding Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands).;(2)in subsection (e), by striking under section 314 each place such term appears and inserting under this title; and(3)by striking subsection (f).7.Formula grants to StatesSection 306 (42 U.S.C. 10406) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking dependents and inserting children and dependents; and(B)in paragraph (3), by inserting Indians, members of Indian Tribes, or after who are; (2)in subsection (c)—(A)in paragraph (2)—(i)by amending subparagraph (A) to read as follows:(A)Application of civil rights provisionsPrograms and activities funded in whole or in part with funds made available under this title are considered to be programs and activities receiving Federal financial assistance for the purpose of applying the prohibitions against discrimination under the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)), and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).;(ii)in subparagraph (B)(i)—(I)by inserting , including sexual orientation or gender identity, after on the ground of sex; and(II)by striking the second sentence and inserting the following: If sex-segregated or sex-specific programming is necessary to the essential operation of a program, nothing in this paragraph shall prevent any such program or activity from being provided in a sex-specific manner. In such circumstances, grantees may meet the requirements of this paragraph by providing comparable services to individuals who cannot be provided with the sex-segregated or sex-specific programming.;(iii)in subparagraph (C)—(I)by striking Indian tribe and inserting Indian Tribe; and(II)by striking tribally and inserting Tribally; and(iv)in subparagraph (D), by striking Indian tribe and inserting Indian Tribe;(B)by striking paragraph (4);(C)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively;(D)in paragraph (4), as so redesignated—(i)in subparagraph (A), by adding at the end the following: The nondisclosure of confidential or private information requirements under section 40002(b)(2) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(2)) shall apply to grantees and subgrantees under this title in the same manner such requirements apply to grantees and subgrantees under such Act.;(ii)in subparagraph (G)(i), by striking tribal and inserting Tribal;(iii)by striking subparagraphs (B), (C), (D), and (F); and(iv)by redesignating subparagraphs (E), (G), and (H) as subparagraphs (B), (C), and (D), respectively; and(E)in paragraph (5), as so redesignated—(i)by striking Indian tribe and inserting Indian Tribe; and(ii)by striking tribal and inserting Tribal; and(3)in subsection (d) by inserting and information on the development and implementation of barrier removal plans to ensure compliance with the Americans with Disabilities Act of 1990 and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) after activities,.8.State applicationSection 307 (42 U.S.C. 10407) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking tribally and inserting Tribally; and(ii)by adding For purposes of section 2007(c)(3) of the Omnibus Crime Control and Safe Streets Act of 1968, a State’s application under this paragraph shall be deemed to be a State plan. at the end; and(B)in paragraph (2)—(i)in subparagraph (B)—(I)in the matter preceding clause (i), by striking assurances and inserting certifications; and(II)in clause (iii)—(aa)in subclause (I)—(AA)by striking operation of shelters and inserting provision of shelter; and(BB)by striking dependents and inserting children and dependents; and(bb)in subclause (II), by striking dependents and inserting children and dependents;(ii)in subparagraph (C), by striking an assurance and inserting a certification;(iii)in subparagraph (D)—(I)by striking an assurance and inserting a certification;(II)by striking planning and monitoring and inserting planning, coordination, and monitoring; and(III)by striking and the administration of the grant programs and projects and inserting , the administration of the grant programs and projects, and the establishment of service standards and best practices for grantees;(iv)in subparagraph (E), by striking to underserved populations and all that follows through the semicolon and inserting for individuals from racial and ethnic minority groups, Tribal populations, and other underserved populations, in the State planning process, and how the State plan addresses the unmet needs of such populations, including a certification and description of how the State or Indian Tribe will disseminate information about the national resource centers authorized under section 310;;(v)in subparagraphs (E), (F), and (G), by striking Indian tribe each place such term appears and inserting Indian Tribe;(vi)in subparagraph (G), by striking tribally and inserting Tribally;(vii)by redesignating subparagraphs (H) and (I) as subparagraphs (I) and (J), respectively;(viii)by inserting after subparagraph (G) the following:(H)describe how activities and services provided by the State or Indian Tribe are designed to promote trauma-informed care, autonomy, and privacy for victims of domestic violence, dating violence, and family violence, and their children and dependents, including in the design and delivery of shelter services;; (ix)in subparagraph (I), as so redesignated—(I)by striking tribe and inserting Tribe;(II)by striking an assurance and inserting a certification;(III)by inserting , remove, or exclude after bar; and(IV)by striking and at the end;(x)in subparagraph (J), as so redesignated, by striking the period at the end and inserting ; and; and (xi)by adding at the end the following:(K)provide a certification that all funded entities demonstrate the ability to provide services for Deaf individuals and individuals with disabilities in compliance with the Americans with Disabilities Act of 1990 and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).; and(2)in subsection (b)—(A)in paragraph (2), by striking tribe each place such term appears and inserting Tribe; and(B)in paragraph (3), by striking Indian tribes each place such term appears and inserting Indian Tribes.9.Subgrants and uses of fundsSection 308 (42 U.S.C. 10408) is amended—(1)in subsection (a)—(A)by striking that is designed and inserting that are designed; and(B)by striking dependents and inserting children and dependents;(2)in subsection (b)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A)—(I)by striking shelter, supportive services, or prevention services and inserting shelter or supportive services;(II)by inserting or prevention services after dependents,; and(III)by striking include— and inserting include making material improvements in the accessibility of physical structures, transportation, communication, or digital services, as well as—;(ii)in subparagraph (B), by striking developing safety plans and inserting safety planning;(iii)in subparagraph (E), by inserting for racial and ethnic minority groups before the semicolon;(iv)by redesignating subparagraphs (F) through (H) as subparagraphs (G) through (I), respectively;(v)by inserting after subparagraph (E) the following:(F)provision of shelter and services to underserved populations;;(vi)in subparagraph (H), as so redesignated—(I)in clause (i), by striking Federal and State and inserting Federal, State, and local;(II)in clause (iii), by striking mental health, alcohol, and drug abuse treatment), but which shall not include reimbursement for any health care services and inserting mental health and substance use disorder treatment);(III)in clause (v), by striking ; and and inserting a semicolon;(IV)by redesignating clause (vi) as clause (vii);(V)by inserting after clause (v) the following:(vi)language assistance, including translation of written materials and telephonic and in-person interpreter services, for victims with limited English proficiency, victims who are Deaf or hard of hearing, victims with sensory disabilities (including individuals who are blind or low vision), victims with speech-related disabilities, and victims with other disabilities; and; and(VI)in clause (vii), as so redesignated, by striking and at the end;(vii)in subparagraph (I), as so redesignated, by striking the period at the end and inserting ; and; and (viii)by adding at the end the following:(J)partnerships that enhance the design and delivery of services to victims and their children and dependents.;(B)in paragraph (2)—(i)by striking supportive services and prevention services and inserting supportive services or prevention services; and(ii)by striking through (H) and inserting through (I);(C)by striking dependents each place such term appears (other than in paragraph (1)(J)) and inserting children and dependents; and(D)by adding at the end the following:(3)Sense of Congress regarding use of funds for removal of architectural barriers to accessibilityIt is the sense of the Congress that—(A)Deaf individuals and individuals with disabilities experience domestic violence, dating violence, and family violence at disproportionate rates;(B)domestic violence shelters are often not equipped to provide effective services to Deaf individuals and individuals with disabilities, which can act as an impediment to victims seeking and receiving services; and(C)the Secretary should allow subgrant funds received under this section to be used for making material improvements in the accessibility of physical structures, transportation, communication, or digital services.;(3)in subsection (c)—(A)in paragraph (1)—(i)by striking a local public agency, or ; and(ii)by striking tribal organizations, and voluntary associations), and inserting Tribal organizations and voluntary associations) or a local public agency; and(iii)by striking dependents and inserting children and dependents; and(B)by amending paragraph (2) to read as follows:(2)an organization whose primary purpose is to provide culturally appropriate services to racial and ethnic minority groups, Tribal communities, or other underserved populations, that does not have a documented history of effective work concerning domestic violence, dating violence, or family violence, but that is in partnership with an organization described in paragraph (1).; and(4)by amending subsection (d) to read as follows:(d)Voluntarily accepted servicesParticipation in services under this title shall be voluntary. Receipt of the benefits of shelter described in subsection (b)(1)(A) shall not be conditioned upon the participation of the adult or youth, or their children or dependents, in any or all of the services offered under this title..10.Grants for Indian TribesSection 309 (42 U.S.C. 10409) is amended—(1)in subsection (a)—(A)by striking 42 U.S.C. 14045d and inserting 34 U.S.C. 20126;(B)by striking tribal and inserting Tribal;(C)by striking Indian tribes and inserting Indian Tribes; and(D)by striking section 303(a)(2)(B) and inserting section 303 and made available; and(2)in subsection (b)—(A)by striking Indian tribe each place such term appears and inserting Indian Tribe; and(B)by striking tribal organization each place such term appears and inserting Tribal organization.11.National resource centers and training and technical assistance centersSection 310 (42 U.S.C. 10410) is amended—(1)in subsection (a)(2)—(A)in the matter preceding subparagraph (A), by striking under this title and reserved under section 303(a)(2)(C) and inserting under section 303 and made available to carry out this section;(B)in subparagraph (A)—(i)in clause (i), by striking ; and and inserting a semicolon;(ii)in clause (ii)—(I)by striking 7 and inserting 10; and(II)by inserting dating violence, and family violence, after domestic violence,; and(iii)by adding at the end the following:(iii)an Alaska Native Tribal resource center on domestic violence, dating violence, and family violence, to reduce disparities in the rate of such violence within the Alaska Native population; and; and(C)in subparagraph (B)—(i)in the matter preceding clause (i), by striking grants, to and inserting grants to entities that focus on other critical issues, such as;(ii)in clause (i)—(I)by inserting , dating violence, and family violence, after domestic violence;(II)by striking (including Alaska Native); and(III)by striking and at the end; and(iii)by amending clause (ii) to read as follows:(ii)entities demonstrating expertise related to—(I)addressing the housing needs of domestic violence, dating violence, and family violence victims and their children and dependents;(II)developing leadership and advocacy skills among individuals from underserved populations; or(III)addressing other emerging issues related to domestic violence, dating violence, or family violence.;(2)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in clause (i)—(aa)by inserting , dating violence, and family violence after domestic violence each place such term appears; and(bb)by inserting and dependents after children; and(II)in clause (ii)—(aa)in the matter preceding subclause (I), by inserting online after central;(bb)in subclause (I), by striking family violence and domestic violence and inserting domestic violence, dating violence, and family violence; and(cc)in subclause (II), by inserting , dating violence, and family violence after domestic violence; and (ii)in subparagraph (B)—(I)in clause (i)—(aa)by striking tribes and tribal organizations and inserting Tribes and Tribal organizations;(bb)by striking the tribes and inserting the Tribes;(cc)by inserting , dating violence, and family violence after domestic violence; and (dd)by striking 42 and all the follows through 3796gg–10 note and inserting 34 U.S.C. 10452 note;(II)in clause (ii)—(aa)by striking tribes and tribal organizations and inserting Tribes and Tribal organizations; and(bb)by inserting , dating violence, and family violence after domestic violence;(cc)by striking 42 and all that follows through 3796gg–10 note and inserting 34 U.S.C. 10452 note; and(III)in clause (iii)—(aa)by inserting dating violence, and family violence, after domestic violence,; and (bb)by inserting the Office for Victims of Crime and after Human Services, and;(B)in paragraph (2)—(i)in the matter preceding subparagraph (A)—(I)by striking State and local domestic violence service providers and inserting support effective policy, practice, research, and cross systems collaboration; and(II)by inserting , dating violence, and family violence after enhancing domestic violence; (ii)in subparagraph (A)—(I)by inserting , dating violence, and family violence after to domestic violence; and(II)by striking which may include the response to the use of the self-defense plea by domestic violence victims and the issuance and use of protective orders and inserting including the issuance and use of protective orders, batterers' intervention programming, and responses to charged, incarcerated, and re-entering domestic violence, dating violence, and family violence victims;(iii)in subparagraph (B)—(I)by inserting , dating violence, and family violence after domestic violence each place such term appears; and(II)by striking dependents and inserting children;(iv)in subparagraph (C)—(I)by inserting , dating violence, and family violence after domestic violence the first place such term appears; and(II)by inserting , and the response of domestic violence, dating violence, and family violence programs and other community organizations with respect to health advocacy and addressing the health of victims before the period;(v)by amending subparagraph (D) to read as follows:(D)The response of mental health, substance use disorder treatment and recovery, domestic violence, dating violence, and family violence and related systems and programs to victims of domestic violence, dating violence, and family violence and their children and dependents who experience psychological trauma, mental health needs, or substance-use-related needs.;(vi)in subparagraph (E); by inserting , dating violence, and family violence after domestic violence each place such term appears; and(vii)by adding at the end the following:(F)The response of the domestic violence, dating violence, and family violence programs and related systems to victims who are underserved due to sexual orientation or gender identity, including expanding the capacity of lesbian, gay, bisexual, and transgender organizations to respond to and prevent domestic violence.(G)Strengthening the organizational capacity of State, territorial, and Tribal domestic violence, dating violence, and family violence coalitions and of State, territorial, and Tribal administrators who distribute funds under this title to community-based domestic violence, dating violence, and family violence programs, with the aim of better enabling such coalitions and administrators—(i)to collaborate and respond effectively to domestic violence, dating violence, and family violence;(ii)to meet the conditions and carry out the provisions of this title; and(iii)to implement best practices to meet the emerging needs of victims of domestic violence, dating violence, and family violence and their families, children, and dependents.(H)The response of domestic violence, dating violence, and family violence service providers to victims who are Deaf and victims with disabilities, including expanding the capacity of community-based organizations serving individuals who are Deaf and individuals with disabilities to respond to, and prevent, domestic violence, dating violence, and family violence.;(C)by redesignating paragraph (3) as paragraph (4);(D)by inserting after paragraph (2) the following:(3)Alaska Native Tribal resource centerIn accordance with subsection (a)(2), the Secretary shall award a grant to an eligible entity for an Alaska Native Tribal resource center on domestic violence to reduce Tribal disparities, which shall—(A)offer a comprehensive array of technical assistance and training resources to Indian Tribes and Tribal organizations, specifically designed to enhance the capacity of the Tribes and organizations to respond to domestic violence, dating violence, and family violence and the findings of section 901 and purposes in section 902 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 10452 note);(B)coordinate all projects and activities with the national resource center described in paragraph (1)(B), including projects and activities that involve working with non-Tribal State and local governments to enhance their capacity to understand the unique needs of Alaska Natives;(C)work with non-Tribal State and local governments and domestic violence, dating violence, and family violence service providers to enhance their capacity to understand the unique needs of Alaska Natives;(D)provide comprehensive community education and domestic violence, dating violence, and family violence prevention initiatives in a culturally sensitive and relevant manner; and(E)coordinate activities with other Federal agencies, offices, and grantees that address the needs of Alaska Natives that experience domestic violence, dating violence, and family violence, including the Office of Justice Services of the Bureau of Indian Affairs, the Indian Health Service, and the Office for Victims of Crime and the Office on Violence Against Women of the Department of Justice.; and(E)in paragraph (4), as so redesignated—(i)in subparagraphs (A) and (B)(i), by striking Indian tribes, tribal organizations each place such term appears and inserting Indian Tribes, Tribal organizations;(ii)in subparagraph (A). by inserting , dating violence, and family violence after domestic violence;(iii)in subparagraph (B)—(I)in clause (i), by striking the tribes and inserting the Tribes;(II)in clause (ii), by striking nontribal and inserting non-Tribal; and(III)in clause (iii), by inserting , dating violence, and family violence after domestic violence; and (iv)by striking (including Alaska Natives) each place such term appears; and(3)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A)—(I)by inserting , dating violence, and family violence after domestic violence; and (II)by striking or (D) and inserting (D), (F), or (G);(ii)in subparagraph (A), by inserting dating violence, and family violence, after domestic violence,; and(iii)by amending subparagraph (B) to read as follows:(B)includes individuals with demonstrated experience working in domestic violence, dating violence, and family violence programs, and, with respect to grantees described in subsection (b)(2)(F), individuals with demonstrated expertise in serving the targeted communities on the board of directors (or advisory committee) and on the staff; and;(B)in paragraph (2)—(i)by inserting , dating violence, and family violence after domestic violence each place such term appears;(ii)by striking tribal organization each place such term appears and inserting Tribal organization;(iii)by striking Indian tribes each place such term appears and inserting Indian Tribes;(iv)by striking 42 and all that follows through 3796gg–10 note each place such term appears and inserting 34 U.S.C. 10452 note; and(v)by striking tribally and inserting Tribally;(C)in paragraph (3)—(i)in subparagraph (A)—(I)by inserting , dating violence, and family violence after domestic violence the first place such term appears; and(II)by inserting , dating violence, or family violence after domestic violence the second place such term appears; and(ii)in subparagraph (B)—(I)in clause (i), by inserting , dating violence, and family violence after domestic violence ; and(II)in clause (ii), by striking ; and and inserting a semicolon;(III)in clause (iii), by striking the period and inserting ; and; and(IV)by adding at the end the following:(iv)has a board of directors (or advisory committee) and staff with demonstrated expertise in serving the targeted community.;(D)by redesignating paragraph (4) as paragraph (5);(E)by inserting after paragraph (3) the following:(4)Alaska Native Tribal Resource Center on Domestic ViolenceTo be eligible to receive a grant under subsection (b)(3), an entity shall be a Tribal organization or a nonprofit private organization that focuses primarily on issues of domestic violence, dating violence, and family violence within Tribes in Alaska that submits information to the Secretary demonstrating—(A)experience working with Alaska Tribes and Tribal organizations to respond to domestic violence, dating violence, and family violence and the findings of section 901 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 34 U.S.C. 10452 note);(B)experience providing Alaska Tribes and Tribal organizations with assistance in developing Tribally based prevention and intervention services addressing domestic violence, dating violence, and family violence and safety for Indian women consistent with the purposes of section 902 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 34 U.S.C. 10452 note);(C)strong support for the entity's designation as the Alaska Native Tribal resource center on domestic violence, dating violence, and family violence from advocates working with Alaska Tribes to address domestic violence, dating violence, and family violence and the safety of Alaska Native women;(D)a record of demonstrated effectiveness in assisting Alaska Tribes and Tribal organizations with prevention and intervention services addressing domestic violence, dating violence, and family violence; and(E)the capacity to serve Tribes across the State of Alaska.; and(F)in paragraph (5), as so redesignated—(i)in the matter preceding subparagraph (A), by striking (b)(3), and inserting (b)(4),; and(ii)in subparagraph (A)—(I)in clause (i), by striking (including Alaska Natives); and(II)in clause (ii)—(aa)by striking Indian tribe, tribal organization and inserting Indian Tribe, Tribal organization; and(bb)by inserting , dating violence, and family violence after domestic violence. 12.Grants to State domestic violence coalitionsSection 311 (42 U.S.C. 10411) is amended—(1)in subsection (b)(1), by striking section 303(a)(2)(D) and inserting section 303 and made available to carry out this section;(2)in subsection (d)—(A)in the matter preceding paragraph (1), by striking shall include;(B)in paragraph (1)—(i)by inserting , and evidence-informed prevention of, after comprehensive responses to; and(ii)by striking working with local and inserting “shall include—(A)working with local;(C)by redesignating paragraphs (2) and (3) as subparagraphs (B) and (C), respectively, and adjusting the margins accordingly;(D)in subparagraph (C) of paragraph (1), as so redesignated—(i)by striking dependents and inserting children and dependents; and(ii)by adding and after the semicolon; and(E)by inserting after subparagraph (C) of paragraph (1), as so redesignated, the following:(D)collaborating with Indian Tribes and Tribal organizations (and corresponding Native Hawaiian groups or communities) to address the needs of Indian (including Alaska Native) and Native Hawaiian victims of domestic violence, dating violence, or family violence, as applicable in the State; and;(F)in paragraph (4), by striking collaborating with and providing and inserting “may include—(A)collaborating with and providing;(G)by redesignating paragraph (4) as paragraph (2);(H)in paragraph (2), as so redesignated, by striking health care, mental health and inserting health care (including mental health and substance use disorder treatment);(I)in paragraph (6), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;(J)by redesignating paragraphs (5) through (7) as subparagraphs (B) through (D), respectively, and adjusting the margins accordingly;(K)in clause (ii) of subparagraph (C) of paragraph (2), as so redesignated, by striking child abuse is present; and inserting there is a co-occurrence of child abuse; and;(L)by striking paragraph (8); and(M)in subparagraph (D) of paragraph (2), as so redesignated, by striking ; and and inserting a period;(3)by striking subsection (e);(4)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively; and(5)in subsection (g), as so redesignated, by striking Indian tribes and tribal organizations and inserting Indian Tribes and Tribal organizations.13.Grants to Tribal domestic violence coalitionsThe Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.) is amended by inserting after section 311 the following:311A.Grants to Tribal domestic violence coalitions(a)Grants authorizedBeginning with fiscal year 2022, out of amounts appropriated under section 303 and made available to carry out this section for a fiscal year, the Secretary shall award grants to eligible entities in accordance with this section.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a Tribal domestic violence, dating violence, or family violence coalition that is recognized by the Office on Violence Against Women of the Department of Justice that provides services to Indian Tribes.(c)ApplicationEach Tribal domestic violence, dating violence, or family violence coalition desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application submitted by the coalition for the grant shall provide documentation of the coalition’s work, demonstrating that the coalition—(1)meets all the applicable requirements set forth in this section; and(2)has the ability to conduct all activities described in this section, as indicated by—(A)a documented experience in administering Federal grants to conduct the activities described in subsection (d); or(B)a documented history of activities to further the purposes of this section set forth in subsection (d).(d)Use of fundsA Tribal domestic violence, dating violence, or family violence coalition eligible under subsection (b) that receives a grant under this section may use the grant funds for administration and operation to further the purposes of domestic violence, dating violence, and family violence intervention and prevention activities, including—(1)working with local Tribal domestic violence, dating violence, or family violence service programs and providers of direct services to encourage appropriate and comprehensive responses to domestic violence, dating violence, and family violence against adults or youth within the Indian Tribes served, including providing training and technical assistance and conducting Tribal needs assessments;(2)participating in planning and monitoring the distribution of subgrants and subgrant funds within the State under section 308(a);(3)working in collaboration with Tribal service providers and community-based organizations to address the needs of victims of domestic violence, dating violence, and family violence, and their children and dependents;(4)collaborating with, and providing information to, entities in such fields as housing, health care (including mental health and substance use disorder treatment), social welfare, education, and law enforcement to support the development and implementation of effective policies;(5)supporting the development and implementation of effective policies, protocols, and programs that address the safety and support needs of adult and youth Tribal victims of domestic violence, dating violence, or family violence;(6)encouraging appropriate responses to cases of domestic violence, dating violence, or family violence against adults or youth, by working with Tribal, State, and Federal judicial agencies and law enforcement agencies;(7)working with Tribal, State, and Federal judicial agencies, including family law judges, criminal court judges, child protective service agencies, and children's advocates to develop appropriate responses to child custody and visitation issues—(A)in cases of child exposure to domestic violence, dating violence, or family violence; or(B)in cases in which—(i)domestic violence, dating violence, or family violence is present; and(ii)child abuse is present;(8)providing information to the public about prevention of domestic violence, dating violence, and family violence within Indian Tribes;(9)assisting Indian Tribes' participation in, and attendance of, Federal and State consultations on domestic violence, dating violence, or family violence, including consultations mandated by the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Victims of Crime Act of 1984 (34 U.S.C. 20101 et seq.), or this title; and(10)providing shelter or supportive services to Tribal adult and youth victims of domestic violence, dating violence, and family violence, and their children and dependents.(e)ReallocationIf, at the end of the sixth month of any fiscal year for which sums are appropriated under section 303 and made available to carry out this section, a portion of the available amount has not been awarded to Tribal domestic violence, dating violence, or family violence coalitions for grants under this section because of the failure of such coalitions to meet the requirements for such grants, then the Secretary shall award such portion, in equal shares, to Tribal domestic violence, dating violence, or family violence coalitions that meet such requirements.. 14.Specialized services for caregivers and their children who have been exposed to domestic violence, dating violence, and family violenceSection 312 (42 U.S.C. 10412) is amended—(1)in the section heading, by striking abused parents and their children and inserting parents, caregivers and children and youth who have been exposed to domestic violence, dating violence, and family violence;(2)in subsection (a)—(A)in paragraph (1)—(i)by striking family violence, domestic violence, and dating violence service programs and community-based programs to prevent future domestic violence by addressing, in an appropriate manner, the needs of children and inserting domestic violence, dating violence, family violence, and culturally specific community-based programs to serve children and youth; and(ii)by inserting , and to support the caregiving capacity of adult victims or other caregivers before the period; and(B)in paragraph (2), by striking more than 2 the first place it appears and inserting less than 3;(3)in subsection (b)—(A)by inserting or State domestic violence, dating violence, and family violence services after local;(B)by inserting a culturally specific organization,  after associations),;(C)by striking tribal organization and inserting Tribal organization;(D)by inserting adult and child after serving; and(E)by striking and their children; and(4)in subsection (c)—(A)by amending paragraph (1) to read as follows:(1)a description of how the entity will prioritize the safety of, and confidentiality of information about adult and child victims of domestic violence, dating violence, or family violence;;(B)in paragraph (2), by striking developmentally appropriate and age-appropriate services, and culturally and linguistically appropriate services, to the victims and children; and and inserting trauma-informed and age, gender, developmentally, culturally, and linguistically appropriate services to children and youth, and their caregivers;;(C)in paragraph (3), by striking appropriate and relevant to the unique needs of children exposed to family violence, domestic violence, or dating violence. and inserting relevant to the unique needs of children and youth exposed to domestic violence, dating violence, or family violence, including children and youth with disabilities and children from underserved populations, and address the parent's or caregiver's ongoing caregiving capacity; and; and(D)by adding at the end the following:(4)a description of prevention activities targeting child and youth victims of family violence, domestic violence, or dating violence.;(5)in subsection (d)—(A)in the matter preceding paragraph (1), by striking community-based program described in subsection (a) and inserting culturally specific, community-based program;(B)in paragraph (1)(A)—(i)by striking victims of family violence, domestic violence, or dating violence and their children and inserting child and adult victims of family violence, domestic violence, or dating violence, including children and youth with disabilities and children and youth from underserved populations; and(ii)by inserting or the health system before the semicolon; and(C)in paragraph (2)—(i)in subparagraph (A), by striking mental and inserting behavioral;(ii)in subparagraph (B), by striking community-based organizations serving victims of family violence, domestic violence, or dating violence or children exposed to family violence, domestic violence, or dating violence and inserting health, education, or other community-based organizations serving adult and child victims of family violence, domestic violence, or dating violence; and(iii)in subparagraph (C), by inserting health, after transportation,; and(6)in subsection (e)—(A)by inserting shall participate in an evaluation and after under this section; and(B)by striking contain an evaluation of and inserting information on.15.National domestic violence hotline grantSection 313 (42 U.S.C. 10413) is amended—(1)in subsection (a)—(A)by striking telephone and inserting telephonic and digital services;(B)by striking a hotline that provides and inserting a hotline and digital services that provide; and(C)by inserting before the period at the end of the second sentence the following: , and who provide information about healthy relationships for adults and youth;(2)in subsection (d)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting and digital services after hotline;(ii)in subparagraphs (A) and (B), by striking hotline personnel each place such term appears and inserting advocacy personnel;(iii)in subparagraph (A), by striking are able to effectively operate any technological systems used by the hotline and inserting or digital services are able to effectively operate any technological systems used by the hotline or provide any digital services, as applicable;(iv)in subparagraphs (D), (E), and (F), by inserting and digital services after hotline each place such term appears;(v)in subparagraph (F), by striking persons with hearing impairments and inserting individuals who are Deaf or hard of hearing, those with speech-related disabilities, those with sensory disabilities (including those who are blind or low vision), and individuals with other disabilities, including training for hotline personnel to support such access; and(vi)in subparagraph (G), by striking teen dating violence hotline and inserting youth dating violence hotline and other digital services and resources;(B)in paragraph (4), by inserting , digital services, after hotline;(C)by amending paragraph (5) to read as follows:(5)demonstrate the ability to—(A)provide information and referrals for individuals contacting the hotline via telephonic or digital services;(B)directly connect callers or assist digital services users in connecting to service providers; and(C)employ crisis interventions meeting the standards of family violence, domestic violence, and dating violence providers;;(D)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and(E)by inserting after paragraph (5) the following:(6)demonstrate the ability to provide information about healthy relationships for adults and youth;;(3)in subsection (e)—(A)in the heading, by inserting and digital services after Hotline;(B)in paragraph (1)—(i)by striking telephone hotline and inserting telephonic hotline and digital services; and(ii)by striking assistance to adult and inserting for the benefit of adult; and(C)in paragraph (2)—(i)in subparagraph (A), by inserting and an internet service provider for the use of operating digital services before the semicolon;(ii)in subparagraph (B), by striking , provide counseling and referral services for callers on a 24-hour-a-day basis, and directly connect callers and inserting and digital services contracts, provide counseling, health relationship information, and referral services for callers and digital services users, on a 24-hour-a-day basis, and directly connect callers and digital services users;(iii)in subparagraph (C), by inserting or digital services users after callers;(iv)in subparagraph (D), by inserting and digital services after hotline;(v)in subparagraph (E), by striking underserved populations and inserting racial and ethnic minority groups, Tribal and underserved populations,; and(vi)in subparagraph (F), by striking teen dating violence hotline and inserting hotline or digital services; and(4)by adding at the end the following:(g)Administration, evaluation, and monitoringOf amounts made available to carry out this section, not more than 4 percent may be used by the Secretary for evaluation, monitoring, and other administrative costs under this section..16.National Indian domestic violence hotline grant(a)PurposeThe purpose of this section is to increase the availability of information and assistance to Indian adult or youth victims of family violence, domestic violence, or dating violence, family and household members of such victim, and individuals affected by such victimization by supporting a national, toll-free telephonic and digital hotline to provide services that are—(1)informed of Federal Indian law and Tribal laws impacting Indian victims of family violence, domestic violence, or dating violence;(2)culturally appropriate to Indian adult and youth victims; and(3)developed in cooperation with victim services offered by Indian Tribes and Tribal organizations.(b)Grant programThe Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.) is amended by inserting after section 313 the following:313A.National Indian domestic violence hotline grant(a)In generalThe Secretary shall award a grant to a Tribal organization or private, non-profit entity to maintain the ongoing operation of a 24-hour, national, toll-free telephonic and digital services hotline to provide information and assistance to Indian adult and youth victims of family violence, domestic violence, or dating violence, family and household members of such victims, and other individuals affected by such victimization.(b)TermThe Secretary shall award a grant under this section for a period of not more than 5 years.(c)Conditions on paymentThe provision of payments under a grant awarded under this section shall be subject to annual approval by the Secretary and subject to the availability of appropriations for each fiscal year to make the payments.(d)EligibilityTo be eligible to receive a grant under this section, an entity shall be a Tribal organization or a nonprofit private organization that focuses primarily on issues of domestic violence as it relates to American Indians and Alaska Natives, and submit an application to the Secretary that shall—(1)contain such agreements, assurances, and information, be in such form, and be submitted in such manner, as the Secretary shall prescribe;(2)include a complete description of the applicant’s plan for the operation of a national Indian domestic violence hotline and digital services, including descriptions of—(A)the training program for advocacy personnel relating to the provision of culturally appropriate and legally accurate services, information, resources and referrals for Indian victims of domestic violence, dating violence, and family violence;(B)the training program for advocacy personnel, relating to technology requirements to ensure that all persons affiliated with the hotline and digital services are able to effectively operate any technological systems required to provide the necessary services used by the hotline;(C)the qualifications of the applicant and the hiring criteria and qualifications for advocacy personnel, to ensure that hotline advocates and other personnel have demonstrated knowledge of Indian legal, social, and cultural issues, to ensure that the unique needs of Indian callers and users of digital services are met;(D)the methods for the creation, maintenance, and updating of a resource database of culturally appropriate victim services and resources available from Indian Tribes and Tribal organizations;(E)a plan for publicizing the availability of the services from the national Indian hotline to Indian victims of domestic violence and dating violence;(F)a plan for providing service to limited English proficiency callers, including service through hotline and digital services personnel who have limited English proficiency;(G)a plan for facilitating access to the hotline and digital services by individuals who are Deaf or hard of hearing, individuals with speech-related disabilities, individuals with sensory disabilities (including those who are blind or low vision), and other individuals with disabilities, including training for hotline personnel to support such access; and(H)a plan for providing assistance and referrals to Indian youth victims of domestic violence, dating violence, and family violence, and for victims of dating violence who are minors, which may be carried out through a national Indian youth dating violence hotline, digital services, or other resources;(3)demonstrate recognized expertise providing services, including information on healthy relationships and referrals for Indian victims of family violence, domestic violence, or dating violence and coordinating services with Indian Tribes or Tribal organizations;(4)demonstrate support from Indian victim services programs, Tribal coalitions recognized by the Office on Violence Against Women and Tribal grantees under this title;(5)demonstrate capacity and the expertise to maintain a domestic violence, dating violence, and family violence hotline, digital services and a comprehensive database of service providers from Indian Tribes or Tribal organizations;(6)demonstrate compliance with nondisclosure requirements as described in section 306(c)(5) and following comprehensive quality assurance practices; and(7)contain such other information as the Secretary may require.(e)Indian hotline activities(1)In generalAn entity that receives a grant under this section shall use funds made available through the grant for the purpose described in subsection (a), consistent with paragraph (2).(2)ActivitiesIn establishing and operating the hotline, the entity—(A)shall contract with a carrier for the use of a toll-free telephone line and an internet service provider for digital services;(B)shall employ, train (including providing technology training), and supervise personnel to answer incoming calls and digital services contacts, provide counseling, healthy relationship and referral services for Indian callers and digital services users, directly connect callers, and assist digital services users in connecting to service providers;(C)shall assemble and maintain a database of information relating to services for Indian victims of family violence, domestic violence, or dating violence to which Indian callers or digital services users may be referred, including information on the availability of shelters and supportive services for victims of family violence, domestic violence, or dating violence;(D)shall widely publicize the hotline and digital services throughout Indian Tribes and communities, including to—(i)national and regional member organizations of Indian Tribes;(ii)Tribal domestic violence services programs; and(iii)Tribal non-profit victim service providers;(E)at the discretion of the hotline operator, may provide appropriate assistance and referrals for family and household members of Indian victims of family violence, domestic violence, or dating violence, and Indians affected by the victimization described in subsection (a); and(F)at the discretion of the hotline operator, may provide assistance, or referrals for counseling or intervention, for identified Indian perpetrators, including self-identified perpetrators, of family violence, domestic violence, or dating violence, but shall not be required to provide such assistance or referrals in any circumstance in which the hotline operator fears the safety of a victim may be impacted by an abuser or suspected abuser.(f)Reports and evaluationThe entity receiving a grant under this section shall submit a report to the Secretary at such time as shall be reasonably required by the Secretary. Such report shall describe the activities that have been carried out with such grant funds, contain an evaluation of the effectiveness of such activities, and provide such additional information as the Secretary may reasonably require.(g)Administration, evaluation, and monitoringOf amounts made available to carry out this section, not more than 4 percent may be used by the Secretary for evaluation, monitoring, and other administrative costs under this section..17.Domestic violence prevention enhancement and leadershipSection 314 (42 U.S.C. 10414) is amended to read as follows:314.Domestic violence prevention enhancement and leadership(a)Purpose and description of grants(1)PurposeThe purposes of this section are—(A)to continue efforts to build evidence about effective primary and secondary prevention practices, programs, and policies that reduce and end family violence, domestic violence, and dating violence;(B)to build capacity at the State, Tribal, territorial, and local levels to meet the objectives described in subparagraph (A); and(C)to advance primary and secondary prevention efforts related to domestic violence, dating violence, and family violence nationally.(2)Description of grantsFrom the amounts appropriated under this section, the Secretary shall—(A)acting through the Division of Violence Prevention of the Centers for Disease Control and Prevention, in consultation with the Director of the Division of Family Violence Prevention and Services of the Administration for Children and Families—(i)provide core grants under subsection (b)(1) to support primary and secondary prevention of domestic violence, dating violence, and family violence; and(ii)enter into cooperative agreements under subsection (b)(2) with State, territorial, and Tribal domestic violence coalitions that are in partnerships with entities carrying out local and culturally specific programs, to test, evaluate, or, as appropriate, scale up innovative domestic violence, dating violence, or family violence primary and secondary prevention models, particularly those programs serving culturally specific or traditionally underserved populations; and(B)acting through the Family Violence Prevention and Services Program of the Administration for Children and Families, award grants under subsection (c) to enhance the capacity of communities and systems to engage in effective primary and secondary prevention efforts.(3)Technical assistance, evaluation, and monitoringOf the amounts appropriated under this section for a fiscal year the Secretary may use—(A)not more than 7 percent of the amounts for each fiscal year for evaluation, monitoring, and other administrative costs under this section; and(B)not more than 3 percent of the amounts for each fiscal year for technical assistance under this section.(b)Grants to State, territorial, and Tribal coalitions(1)Grants to build primary and secondary prevention capacity of domestic violence coalitions(A)PurposeThe Secretary shall provide a core grant for each eligible State, territorial, and Tribal coalition. The Secretary shall provide such a grant to build organizational capacity and leadership for primary and secondary prevention of domestic violence, dating violence, and family violence, including work with other systems central to primary and secondary prevention at the local, State, territorial, and Tribal levels.(B)EligibilityTo be eligible to receive a grant under this paragraph, a State, territorial, or Tribal coalition shall be a State domestic violence coalition, territorial domestic violence coalition, or Tribal domestic violence coalition, respectively, that has not entered into a cooperative agreement under section 314 of this title (as in effect on the day before the date of enactment of the Family Violence Prevention and Services Improvement Act of 2021) or under paragraph (2).(C)ApplicationEach coalition seeking a grant under this paragraph shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application submitted by the coalition for the grant shall provide documentation of the coalition’s primary prevention work, satisfactory to the Secretary, demonstrating that the coalition—(i)meets all of the applicable requirements of this paragraph; and(ii)demonstrates the ability to conduct appropriately the primary and secondary prevention activities described in this paragraph.(D)Allotment of fundsOf the amounts made available to carry out this paragraph, the Secretary shall allot an equal share to each qualified entity receiving funds under section 311 or section 311A to carry out evidence-informed prevention activities.(E)Use of fundsA coalition that receives a grant under this paragraph—(i)shall use the grant funds to—(I)build the coalition's organizational capacity and enhance its State or Tribal leadership to advance evidence-informed primary and secondary prevention of domestic violence, dating violence, and family violence;(II)provide primary and secondary prevention-focused training, technical assistance, peer learning opportunities, and other support to local domestic violence programs and other community-based and culturally specific programs working to address domestic violence, dating violence, or family violence;(III)provide training and advocacy to other State, Tribal, and local public and private systems on how to prevent domestic violence, dating violence, and family violence, and help victims, including through health services, early childhood programs, economic support programs, schools, child welfare, workforce development, community-based programs primarily serving racial and ethnic minority groups, community-based programs serving Deaf individuals and individuals with disabilities, community-based programs primarily serving other underserved populations, faith-based programs, and youth programs; and(IV)support dissemination of primary and secondary prevention strategies and approaches throughout the State, territorial, or Tribal communities; and(ii)may use the grant funds to provide subgrants to local programs to support the dissemination of primary and secondary prevention programs or initiatives.(F)ReportsEach coalition receiving a grant under this paragraph shall submit a report to the Secretary at such time as the Secretary requires. Such report shall describe the activities that have been carried out with such grant funds and the effectiveness of such activities, and provide such additional information as the Secretary may require.(G)Federal activitiesThe Secretary may use a portion of the funds provided under this paragraph to provide primary and secondary prevention-focused training, technical assistance, and other support to coalitions described in subparagraph (B) or State or local entities that are in partnerships with such coalitions.(2)Cooperative agreement for implementation and evaluation of primary and secondary prevention strategies(A)PurposeThe Secretary shall enter into cooperative agreements with qualified State, territorial, and Tribal domestic violence coalitions that are in partnerships with entities carrying out local and culturally specific programs, to test, evaluate, or, as appropriate, scale up innovative domestic violence, dating violence, or family violence primary and secondary prevention strategies and models, particularly those serving culturally specific or traditionally underserved populations.(B)QualificationTo be qualified to enter into a cooperative agreement under subsection (a)(2)(A)(ii), an organization shall be a State, territorial, or Tribal domestic violence coalition and include representatives of pertinent sectors of the local community, which may include—(i)health care providers and Tribal, State, or local health departments;(ii)the education community;(iii)a faith-based community;(iv)the juvenile justice system;(v)domestic violence, dating violence, and family violence service program advocates;(vi)public human service entities;(vii)business and civic leaders;(viii)child and youth-serving organizations;(ix)community-based organizations whose primary purpose is to provide culturally appropriate services to underserved populations, including racial and ethnic minority communities; and(x)other pertinent sectors.(C)TermThe Secretary shall enter into a cooperative agreement under this paragraph for a period of not more than 5 fiscal years.(D)Conditions on paymentThe provision of payments under a cooperative agreement under this paragraph shall be subject to—(i)annual approval by the Secretary; and(ii)the availability of appropriations for each fiscal year to make the payments.(E)ApplicationsAn organization that desires to enter into a cooperative agreement under this paragraph shall submit to the Secretary an application, in such form and in such manner as the Secretary shall require, that—(i)identifies models and strategies to be tested and partner organizations who will be implementing programs to prevent domestic violence, dating violence, or family violence;(ii)demonstrates that the applicant has developed effective and collaborative relationships with diverse communities, including with organizations primarily serving racial and ethnic minority populations or other underserved populations;(iii)identifies other partners and sectors who will be engaged to meet the primary and secondary prevention goals;(iv)includes a description of the expected outcomes from the primary and secondary prevention activities and how the strategy is expected to achieve those outcomes;(v)describes the method to be used for identification and selection of project staff and a project evaluator;(vi)describes the method to be used for identification and selection of a project council consisting of representatives of the community sectors listed in subparagraph (B);(vii)demonstrates that the applicant has the capacity to carry out collaborative community initiatives to prevent domestic violence, dating violence, and family violence;(viii)describes the applicant’s plans to evaluate the models and strategies it intends to implement, including demonstrating that the methods selected are rigorous;(ix)describes the applicant’s existing capacity to collect and analyze data to monitor performance and support evaluation and other evidence-building activities or how they will use the grant to develop such capacity; and(x)contains such other information, agreements, and assurances as the Secretary may require.(F)Geographic dispersionThe Secretary shall enter into cooperative agreements under this paragraph with organizations in States, territories, and Tribes geographically dispersed throughout the Nation.(G)Use of funds(i)In generalAn organization that enters into a cooperative agreement under this paragraph shall use the funds made available through the agreement to establish, operate, and maintain implementation and evaluation of coordinated community response to reduce risk factors for domestic violence, dating violence, and family violence perpetration and enhance protective factors to promote positive development and healthy relationships and communities.(ii)Evaluation, monitoring, administration, and technical assistanceThe Secretary may use a portion of the funds provided under this paragraph for evaluation, monitoring, administration, and technical assistance described in subsection (a)(3) with respect to the prevention projects. (H)RequirementsIn establishing and operating a project under this paragraph, an organization shall—(i)utilize evidence-informed primary and secondary prevention project planning;(ii)recognize and address the needs of underserved populations, including racial and ethnic minority groups, and individuals with disabilities;(iii)use not less than 30 percent or more than 50 percent of awarded funds to subcontract with local domestic violence programs or other community-based programs to develop and implement such projects;(iv)in the case of a new grantee, use the funds for up to 1 year for planning and capacity building without subcontracting as described in clause (iii); and(v)use up to 8 percent of the funds awarded under this paragraph to procure technical assistance from a list of providers approved by the Secretary and peer-to-peer technical assistance from other grantees under this paragraph.(I)ReportsEach organization entering into a cooperative agreement under this paragraph shall submit a report to the Secretary at such time as shall be reasonably required by the Secretary. Such report shall describe activities that have been carried out with the funds made available through the agreement and the effectiveness of such activities, and provide such additional information as the Secretary may reasonably require. The Secretary shall make the evaluations received under this subparagraph publicly available on the Department of Health and Human Services internet website, and shall submit such reports to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives.(c)Grants to expand community-based prevention(1)ProgramThe Secretary shall establish a grant program to expand the capacity of communities and systems to engage in effective primary and secondary prevention efforts.(2)GrantsThe Secretary may award grants to eligible entities through the program established under paragraph (1) for periods of not more than 4 years. If the Secretary determines that an entity has received such a grant and been successful in meeting the objectives of the grant application so submitted, the Secretary may renew the grant for 1 additional period of not more than 4 years.(3)Eligible entitiesTo be eligible to receive a grant under this subsection, an entity shall—(A)be a private nonprofit, nongovernmental organization (which may include faith-based and charitable organizations) or a Tribal organization that is—(i)a community-based organization whose primary purpose is providing culturally specific services to racial and ethnic minority groups or other underserved populations; or(ii)a community-based organization with a program focused on serving youth or serving children and their parents or caregivers; and(B)have a demonstrated record of serving victims of domestic violence, dating violence, or family violence, or demonstrate a partnership with another organization that has such a record.(4)ApplicationAn entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—(A)a description of how the entity will develop, expand, or replicate evidence-informed primary and secondary prevention strategies and approaches in their communities, including culturally and linguistically appropriate primary and secondary prevention programming;(B)documents that the entity meets all of the applicable requirements set forth in this subsection; and(C)demonstrates the ability to conduct appropriately the primary and secondary prevention activities described in this section.(5)Use of fundsAn entity that receives a grant under this subsection shall use the grant funds to—(A)build their organizational capacity and enhance their leadership of the organization within the community to promote community engagement in and advancement of evidence-informed primary and secondary prevention of domestic violence, dating violence, or family violence;(B)promote strategic primary and secondary prevention partnership development, including between any of domestic violence programs and health programs, early childhood programs, economic support programs, schools, child welfare programs, workforce development, culturally specific community-based organizations, faith-based programs, community-based organizations serving Deaf individuals and individuals with disabilities, and youth programs;(C)support dissemination of primary and secondary prevention strategies and approaches to States, territories, Tribal organizations, and Tribes; and(D)use up to 5 percent of funds awarded under this subsection to procure technical assistance from a list of providers approved by the Secretary, from peer-to-peer technical assistance from other grantees under this section, or from both.(6)Technical assistance, evaluation, and monitoringThe Secretary may use a portion of the funds provided under this subsection for evaluation, monitoring, administration, and technical assistance with respect to the prevention projects.(7)Reports and evaluationEach entity receiving a grant under this subsection shall submit a report to the Secretary at such time as shall be reasonably required by the Secretary. Such report shall describe the activities that have been carried out with such grant funds, contain an evaluation of the effectiveness of such activities, and provide such additional information as the Secretary may reasonably require..18.Additional grant programsThe Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.) is amended by adding at the end the following:315.Grants for underserved populations(a)PurposeIt is the purpose of this section to provide grants to assist communities in mobilizing and organizing resources in support of effective and sustainable programs that will prevent and address domestic violence, dating violence, and family violence experienced by underserved populations.(b)Authority To award grantsThe Secretary, acting through the Director of the Division of Family Violence Prevention and Services, shall award capacity building, implementation, and evaluation grants to eligible entities to assist in developing, implementing, and evaluating culturally and linguistically appropriate, community-driven strategies to prevent and address domestic violence, dating violence, and family violence in underserved populations.(c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall—(1)with respect to the programs under subsections (d) and (e), be—(A)a population specific organization that has demonstrated experience and expertise in providing population specific services in the relevant underserved communities, or a population specific organization working in partnership with a victim service provider or domestic violence or sexual assault coalition; or(B)a victim service provider offering population-specific services for a specific underserved population; or(2)with respect to the program under subsection (f), be an eligible entity described in paragraph (1) that is working in collaboration with an entity specializing in evaluation with documented experience working with targeted underserved populations;(d)Capacity building grants(1)In generalThe Secretary shall award grants to eligible entities to support the capacity building, planning, and development of programs for underserved communities that utilize community-driven intervention and prevention strategies that address the barriers to domestic violence services, raise awareness of domestic violence, dating violence, and family violence and promote community engagement in the prevention of domestic violence, dating violence, and family violence in targeted underserved populations. Such grants may be used to—(A)(i)expand the collaboration with community partners who can provide appropriate assistance to the targeted underserved populations that are represented by the eligible entity through the identification of additional partners, particularly among targeted underserved communities; and(ii)establish linkages with national, State, Tribal, or local public and private partners, which may include community health workers, advocacy organizations, and policy organizations;(B)establish community working groups;(C)conduct a needs assessment of targeted underserved populations to determine the barriers to access and factors contributing to such barriers, using input from targeted underserved communities;(D)participate in training and technical assistance sponsored by the Family Violence Prevention and Services program for program development, implementation, evaluation, and other programmatic issues;(E)use up to 5 percent of funds awarded under this subsection to procure technical assistance from a list of providers approved by the Family Violence Prevention and Services program;(F)identify promising intervention and prevention strategies;(G)develop a plan with the input of targeted underserved communities that includes strategies for—(i)implementing intervention and prevention strategies that have the greatest potential for addressing the barriers to accessing services, raising awareness of domestic violence, and promoting community engagement in the prevention of domestic violence, dating violence, and family violence within targeted underserved populations;(ii)identifying other sources of revenue and integrating current and proposed funding sources to ensure long-term sustainability of the program; and(iii)conducting performance measurement processes, including collecting data and measuring progress toward addressing domestic violence, dating violence, and family violence or raising awareness of domestic violence, dating violence, and family violence in targeted underserved populations; and(H)conduct an evaluation of the planning and development activities.(2)DurationThe period during which payments may be made under a grant under paragraph (1) shall not exceed 4 years, except where the Secretary determines that extraordinary circumstances exist.(e)Implementation grants(1)In generalThe Secretary shall award grants to eligible entities that have received a planning grant under subsection (d) or who already have demonstrated experience and expertise in providing population specific services in the relevant underserved communities to enable such entities to—(A)implement a plan including intervention services or prevention strategies to address the identified barrier or awareness issue or initiate the community engagement strategy for targeted underserved populations, in an effective and timely manner;(B)design and implement a plan to evaluate the program, including collecting data appropriate for monitoring performance of the program carried out under the grant;(C)analyze data consistent with the evaluation design, including collaborating with academic or other appropriate institutions for such analysis;(D)participate in training for the purpose of informing and educating other entities regarding the experiences and lessons learned from the project;(E)collaborate with appropriate partners to disseminate information gained from the project for the benefit of other domestic violence, dating violence, and family violence programs;(F)establish mechanisms with other public or private groups to maintain financial support for the program after the grant terminates;(G)develop policy initiatives for systems change to address the barriers or awareness issue;(H)develop and implement community engagement strategies; (I)maintain relationships with local partners and continue to develop new relationships with national and State partners; and(J)use up to 5 percent of funds awarded under this subsection to procure technical assistance from a list of providers approved by the Family Violence Prevention and Services program.(2)DurationThe Secretary shall award grants under this subsection for 4-year periods.(f)Evaluation grants(1)In generalThe Secretary may award grants to eligible entities that have received an implementation grant under subsection (e) and that require additional assistance for the purpose of executing the proposed evaluation design, including developing the design, collecting and analyzing data (including process and outcome measures), and disseminating findings.(2)PriorityIn awarding grants under this subsection, the Secretary shall give priority to—(A)entities that in previous funding cycles—(i)have received a grant under subsection (d); or(ii)established population specific organizations that have demonstrated experience and expertise in providing population-specific services in the relevant underserved communities programs; and(B)entities that incorporate best practices or build on successful models in their action plan, including the use of community advocates.(3)DurationThe period during which payments may be made under a grant under paragraph (1) shall not exceed 4 years, except where the Secretary determines that extraordinary circumstances exist.(g)Supplement, not supplantFunds provided under this section shall be used to supplement and not supplant other Federal, State, and local public funds expended to provide services and activities that promote the purposes of this title.(h)Technical assistance, evaluation, and monitoring(1)In generalOf the funds appropriated under this section for each fiscal year—(A)up to 5 percent may be used by the Secretary for evaluation, monitoring, and other administrative costs under this section; and(B)up to 3 percent may be used by the Secretary for technical assistance.(2)Technical assistance provided by granteesThe Secretary shall enable grantees to share best practices, evaluation results, and reports using the internet, conferences, and other pertinent information regarding the projects funded by this section, including the outreach efforts of the Family Violence Prevention and Services program.(3)Reports and evaluationEach entity receiving funds under this section shall file a performance report at such times as requested by the Secretary describing the activities that have been carried out with such grant funds and providing such additional information as the Secretary may require.(i)Administrative burdensThe Secretary shall make every effort to minimize duplicative or unnecessary administrative burdens on the grantees.316.Grants to enhance culturally specific services for racial and ethnic minority populations(a)EstablishmentThe Secretary shall establish a grant program to establish or enhance culturally specific services for victims of domestic violence, dating violence, and family violence from racial and ethnic minority populations.(b)Purposes(1)In generalThe purposes of the grant program under this section are to—(A)develop and support innovative culturally specific community-based programs to enhance access to shelter services or supportive services to further the purposes of domestic violence, dating violence, and family violence intervention and prevention for all victims of domestic violence, dating violence, and family violence from racial and ethnic minority populations who face obstacles to using more traditional services and resources;(B)strengthen the capacity and further the leadership development of individuals in racial and ethnic minority populations to address domestic violence, dating violence, and family violence in their communities; and(C)promote strategic partnership development and collaboration, including with health systems, early childhood programs, economic support programs, schools, child welfare, workforce development, domestic violence, dating violence, and family violence programs, other community-based programs, community-based organizations serving individuals with disabilities, faith-based programs, and youth programs, in order to further a public health approach to addressing domestic violence, dating violence, and family violence.(2)Use of funds(A)In generalThe Secretary shall award grants to programs based in the targeted community to establish or enhance domestic violence, dating violence, and family violence intervention and prevention efforts that address distinctive culturally specific responses to domestic violence, dating violence, and family violence in racial and ethnic minority populations.(B)New programsIn carrying out this section, the Secretary may award initial planning and capacity building grants to eligible entities that are establishing new programs in order to support the planning and development of culturally specific programs.(C)Competitive basisThe Secretary shall ensure that grants are awarded, to the extent practical, only on a competitive basis, and that a grant is awarded for a proposal only if the proposal has been recommended for such an award through a process of peer review.(D)Technical assistanceUp to 5 percent of funds appropriated under this section for a fiscal year shall be available for technical assistance to be used by the grantees to access training and technical assistance from organizations that have entered into a cooperative agreement with the Director to provide training and technical assistance regarding the provision of effective culturally specific, community-based services for racial and ethnic minority populations.(3)Technical assistance and trainingThe Secretary shall enter into cooperative agreements or contracts with organizations having a demonstrated expertise in and whose primary purpose is addressing the development and provision of culturally specific, accessible, community-based services to victims of domestic violence, dating violence, and family violence from the targeted populations to provide training and technical assistance for grantees.(c)Eligible entitiesTo be eligible for a grant under this section, an entity shall—(1)be a private nonprofit, nongovernmental organization that is—(A)a community-based organization whose primary purpose is providing culturally specific services to victims of domestic violence, dating violence, and family violence from racial and ethnic minority populations; or(B)a community-based organization whose primary purpose is providing culturally specific services to individuals from racial and ethnic minority populations that can partner with an organization having demonstrated expertise in serving victims of domestic violence, dating violence, and family violence; and(2)have a board of directors and staffing with demonstrated expertise in serving racial and ethnic minority populations.(d)Cultural responsiveness of servicesThe Secretary shall ensure that information and services provided pursuant to this section are provided in the language, educational, and cultural context that is most appropriate for the individuals for whom the information and services are intended, and that information is made available in accessible formats as appropriate.(e)Grant periodThe Secretary shall award grants for a 4-year period, with a possible extension of another 2 years to further implement the projects under the grant.(f)NonexclusivityNothing in this section shall be interpreted to exclude linguistically and culturally specific community-based entities from applying for other sources of funding available under this title.(g)ReportsEach entity receiving funds under this section shall file a performance report at such times as requested by the Secretary describing the activities that have been carried out with such grant funds and providing such additional information as the Secretary may require.(h)Administration, evaluation, and monitoringOf amounts made available to carry out this section, not more than 4 percent may be used by the Secretary for evaluation, monitoring, and other administrative costs under this section.(i)ConstructionNothing in this section shall be construed to allow a grantee to limit services to victims of domestic violence, dating, violence, or family violence on the basis of race or ethnicity..19.Analysis of Federal support for financial stability among survivors of domestic violence, dating violence, and family violenceNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and issue a report that includes—(1)a review of what is known about the number of survivors of domestic violence, dating violence, and family violence in the United States;(2)statistical data, where available, for recent fiscal years, on the number of survivors described in paragraph (1);(3)a description of the key Federal programs providing survivors described in paragraph (1) with financial and non-financial support;(4)an analysis of the gaps in current Federal programs, in terms of benefit adequacy and benefit coverage for the population of survivors described in paragraph (1);(5)a demographic analysis of the distribution of the gaps described in paragraph (4), for groups including racial and ethnic minorities, individuals with disabilities, tribal populations, and individuals who are geographically isolated;(6)a review of challenges that could affect program utilization by the population of survivors described in paragraph (1); and(7)an indication of the extent to which Federal agencies or departments currently administering programs described in paragraph (3) have taken steps to ensure that survivors of domestic violence, dating violence, and family violence have access to programs that will support their financial stability.September 23, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed